EXHIBIT 99.1 Agreement of Joint Filing of Schedule13D Pursuant to Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that only one statement containing the information required by Schedule 13D need be filed with respect to the ownership by each of the undersigned of securities of the Issuer. Dated as of: May 7, 2010 /s/ Matthew Hulsizer Matthew Hulsizer /s/ Jennifer Just Jennifer Just HULSIZER DESCENDANT TRUST By: /s/ Matthew Hulsizer Matthew Hulsizer, Trustee JUST DESCENDANT TRUST By: /s/ Jennifer Just Jennifer Just, Trustee CENFIN LLC By: /s/ Matthew Hulsizer Matthew Hulsizer, Manager
